UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-2139



DANIEL BREEDEN,

                                              Plaintiff - Appellant,

          versus


DUKE UNIVERSITY,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Durham. Frank W. Bullock, Jr., Chief
District Judge. (CA-96-1075-1)


Submitted:   January 29, 1999          Decided:     February 17, 1999


Before MICHAEL and KING, Circuit Judges, and BUTZNER, Senior Cir-
cuit Judge.


Affirmed by unpublished per curiam opinion.


Daniel Breeden, Appellant Pro Se. John Morgan Simpson, FULBRIGHT
& JAWORSKI, Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

       Daniel Breeden appeals the district court’s order granting

Duke   University’s   motion   to   confirm   the   arbitrator’s   award.

Breeden did not oppose the motion to confirm in the district court,

thus none of the issues raised by Breeden in his informal brief

were presented below.     Claims not raised in the district court

generally will not be considered on appeal.          See Muth v. United

States, 1 F.3d 246, 250 (4th Cir. 1993).        Accordingly, we affirm

the district court’s order. We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                               AFFIRMED




                                    2